PETERSON, Judge,
concurring fully and specially.
I concur fully in the majority opinion, but write separately to make explicit something I think implicit in that opinion. The full text of judicial decisions is not law. Only the holdings of judicial decisions are law. See Natson v. United States, 494 Fed. Appx. 3, 5 n.2 (11th Cir. 2012) (“The opinions of the Supreme Court are not the United States Code. Every sentence in a Supreme Court opinion is not law. Only the holdings of Supreme Court decisions are law.”). And a decision’s holding is limited to the factual context of the case being decided and the issues that context necessarily raises. Language that sounds like a holding — but actually exceeds the scope of the case’s factual context — is not a holding no matter how much it sounds like one. See Watts v. BellSouth Telecomm., Inc., 316 F. 3d 1203, 1207 (11th Cir. 2003) (“Whatever their opinions say, judicial decisions cannot make law beyond the facts of the cases in which those decisions are announced.”).
Sometimes, careful definition of a decision’s holding may seem unnecessarily pedantic. But the separation of powers requires it. The Georgia Constitution vests the legislative power in the General Assembly, Ga. Const. Art. Ill, Sec. II, Para. I, and demands that “[t]he legislative, judicial, and executive powers shall forever remain separate and distinct. . . .” Ga. Const. Art. I, Sec. II, Para. III. When we afford legal authority to language in a judicial opinion that goes beyond the scope of the case being decided, we risk blurring the inviolate line separating the judicial power from the legislative.
The majority opinion discusses in detail a decision of our Supreme Court containing language that sounds like — but is not — a holding. In Franek v. Ray, 239 Ga. 282 (236 SE2d 629) (1977), the Supreme Court stated that “for purposes of venue and other jurisdictional *191questions, a person’s residence at the time of filing of suit is the determining factor.” Id. at 285. But venue was the only “jurisdictional question” before the Franek Court. Id. at 283. Accordingly, the added text “and other jurisdictional questions” is pure dicta, and the holding of Franek is limited to the principle that, “for purposes of venue ..., a person’s residence at the time of filing of suit is the determining factor.” Personal jurisdiction — not venue — is the issue here, and so Franek is merely persuasive — not binding — to the extent it is relevant. I concur fully in the majority’s conclusion that the factual differences between this case and Franek warrant a different result.
Decided March 14, 2016.
Merbaum Law Group, David J. Merbaum, Katherine N. Willett, for appellant.
Hays Potter & Martin, James W. Martin, for appellee.